Citation Nr: 1808343	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947.

This matter first comes before the Board on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, the Veteran withdrew his request for a Board hearing.  See C.F.R. §20.702(d) (2017).

In the October 2013 rating decision, the RO granted an increased rating of 30 percent for service-connected bilateral pes planus, effective March 26, 2013.  The issue of an increased rating for bilateral pes planus remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral pes planus is manifested by pain on manipulation and use accentuated and marked pronation, but not extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral pes planus are not met at any time during the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the words "slight," "moderate and "severe, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 4.2, 4.6 (2017). 

Analysis

The Veteran's bilateral pes planus is rated as 30 percent disabling for the entire period on appeal, under Diagnostic Code 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  
38 C.F.R. § 4.71a.

On VA examination in September 2013 and October 2017, there was evidence of marked pronation of the feet, but there was no evidence of extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

Based on a review of the evidence of record, the Board concludes that the criteria for a disability rating in excess of 30 percent for bilateral pes planus are not met at any time during the appeal.  The Veteran's disability does not meet or approximate the criteria for an increased rating.

In this regard, although there is evidence on examination of marked pronation of the feet and the Veteran's reports that his foot disability has not been improved by orthopedic shoes or appliances, there were no objective findings during the appeal, including during the September 2013 or October 2017 VA examinations, of other signs and symptoms of pronounced flatfoot, including extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Furthermore, there is no other evidence of record, VA or private, which indicates that the Veteran's symptoms are worse than what has been reported on VA examination.  In this regard, current private medical evidence of record indicates that the Veteran has been diagnosed with severe pes planus.

Under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances are not present in this case, as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  Thus, no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

In forming this decision, the Board has considered the statements from the Veteran, of symptoms, which if confirmed, would be supportive of a higher rating under DC 5276.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible beliefs that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings. 

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral foot disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, at no time during the period on appeal was the Veteran diagnosed with weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux valgus (DC 5280), hallus rigidus (DC 5281), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283). 

With regard to the Veteran's diagnosis of degenerative arthritis of the feet, no medical professional has indicated that the Veteran's arthritic painful motion is distinguishable from the service-connected pes planus.  As such, all of the Veteran's foot symptoms are considered in the rating for the bilateral pes planus.  Moreover, given that the Veteran's pes planus and degenerative arthritis are all productive of the same symptoms, pain on use of the feet, which is already compensated under Diagnostic Code 5276, separate ratings for each disability would violate the rule against pyramiding under 38 C.F.R. § 4.14.

The Board has also considered whether separate ratings may be awarded for each foot pursuant to DC 5284, in lieu of the single rating currently assigned under DC 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating, moderately severe foot injuries are assigned a 20 percent disability rating, and severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

However, the Board's reading of VA regulations leads it to conclude that separate ratings under DC 5284 are not warranted in this case.  In this regard, VA's Schedule for Rating Disabilities sets forth a specific diagnostic code applicable to acquired flatfoot (i.e., DC 5276).  It is significant in the Board's view that pes planus is expressly addressed by a specific diagnostic code.  The Veteran's symptoms of pain on manipulation and use of the feet, tenderness, swelling on use, deformity, callosities, inward displacement and spasm of the tendo Achillis on manipulation, and similar symptoms are specifically noted in the rating criteria for DC 5276.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under DC 5284 was not permitted).  Because there is a specific diagnostic code for pes planus, it is not appropriate to rate the Veteran's disability under another diagnostic code.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected bilateral pes planus at any time during the appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


